        Case 3:20-cv-00171-AC           Document 53   Filed 05/12/21   Page 1 of 13




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION



  JOHN BYRNE, Individually and on                                  Case No: 3:20-cv-00171-AC
  behalf of all others similarly situated,
                                                      ORDER AND JUDGMENT APPROVING
          Plaintiff,                                        CLASS ACTION SETTLEMENT

          v.

  WESTPAC BANKING CORPORATION,
  BRIAN CHARLES HARTZER, and PETER
  FRANCIS KING,

          Defendants.


                                             Order

       WHEREAS, a case is pending in this Court entitled Byrne v. Westpac Banking Corp. et

al., 3:20-cv-00171-AC (the “Action”);

       WHEREAS, (a) Lead Plaintiff Edward Davies and named plaintiff John Byrne

(collectively “Plaintiffs”), and b) defendant Westpac Banking Corporation (“Westpac”), and

defendants Brian Charles Hartzer and Peter Francis King (collectively, the “Individual

Defendants,” and, together with Westpac, the “Defendants” and, together with Plaintiffs, the



PAGE 1 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
        Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21     Page 2 of 13




“Parties”) have entered into a Stipulation and Agreement of Settlement dated October 6, 2020 (the

“Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted against

Defendants in the Action on the terms and conditions set forth in the Stipulation, subject to the

approval of this Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;

       WHEREAS, by Order dated November 5, 2020 (the “Preliminary Approval Order”), this

Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

provided to potential Settlement Class Members; (d) provided Settlement Class Members with the

opportunity either to exclude themselves from the Settlement Class or to object to the proposed

Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on May 5, 2021 (the “Settlement Hearing”) to

consider, among other things, (a) whether the terms and conditions of the Settlement are fair,

reasonable and adequate to the Settlement Class, and should therefore be approved; and (b)

whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and




PAGE 2 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
         Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21      Page 3 of 13




all matters relating to the Settlement, as well as personal jurisdiction over all the Parties and each

of the Settlement Class Members.

       2.      Documents Reviewed and Considered – The court has reviewed and considered

the records herein, including but not limited to the following:

               a. Notice of Plaintiffs’ Consented Motion for Preliminary Approval of Proposed

       Class Action Settlement filed October 12, 2020 (ECF No. 29);

               b. Amended Order Preliminarily Approving Settlement and Providing for Notice

       filed November 5, 2020 (ECF No. 31);

               c. Notice of Plaintiffs’ Consented Motion for Final Approval of Class Action

       Settlement and Plan of Allocation filed March 18, 2021 (ECF No. 33);

               d. Memorandum of Points and Authorities in Support of Plaintiffs’ Consented

       Motion for Final Approval of Class Action Settlement and Plan of Allocation filed March

       18, 2021 (ECF No. 33-5) (“Memo”);

               e. Declaration of Sara Fuks in Support of Plaintiffs’ Motions for: (1) Final

       Approval of Proposed Class Action Settlement and Plan of Allocation; and (2) an Award

       of Attorneys’ Fees, Reimbursement Expenses, and Award to Lead Plaintiff filed March 18,

       2021 (ECF No. 34);

               f. Notice of Plaintiffs’ Motion for Award of Attorneys’ Fees, Reimbursement

       Expenses, and Award to Lead Plaintiff filed March 18, 2021 (ECF No. 35);

               g. Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for an

       Award of Attorneys’ Fees, Reimbursement Expenses, and Award to Lead Plaintiff filed

       March 18, 2021 (ECF No. 35-1) (“Attorneys’ Fee Memo”);

               h. Reply Memorandum of Points and Authorities in Support of Plaintiffs’: (1)




PAGE 3 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
        Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21     Page 4 of 13




       Consented Motion for Final Approval of Proposed Class Action Settlement and Plan of

       Allocation; and (2) Motion for Award of Attorneys’ Fees, Reimbursement Expenses, and

       Award to Lead Plaintiff filed April 13, 2021 (ECF No. 39) (“Reply Memo”); and

               i. Supplemental Declaration of Josephine Bravata Concerning: (A) Mailing of the

       Postcard Notice; (B) Report on Requests for Exclusion and Objections and (C) Estimate of

       Recognized Losses filed April 13, 2021 (ECF No. 40).

       3.      Incorporation of Settlement Documents – This Judgment incorporates and makes

a part hereof: (a) the Stipulation; and (b) the Notice, the Summary Notice, and the Postcard Notice,

all of which were filed with the Court on October 12, 2020.

       4.      Class Certification for Settlement Purposes – The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure on behalf of the Settlement Class consisting of all persons who purchased shares of

Westpac Securities during the Class Period. Excluded from the Settlement Class are: (i) the

Defendants; (ii) members of the Immediate Family of each of the Individual Defendants; (iii) any

entity in which any Defendant has a controlling interest; (iv) the officers and directors of Westpac

during the Settlement Class Period; and (v) the legal representatives, heirs, successors or assigns

of any such excluded party. Also excluded from the Settlement Class are the persons and entities

listed on Exhibit 1 hereto who or which are excluded from the Settlement Class pursuant to request.

       5.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby affirms its determinations

in the Preliminary Approval Order certifying Lead Plaintiff as Class Representative for the

Settlement Class and appointing Lead Counsel as Class Counsel for the Settlement Class. Lead




PAGE 4 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
         Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21      Page 5 of 13




Plaintiff and Lead Counsel have fairly and adequately represented the Settlement Class both in

terms of litigating the Action and for purposes of entering into and implementing the Settlement

and have satisfied the requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g),

respectively.

       6.       Notice – The Court finds that the dissemination of the Postcard Notice, the online

posting of the Notice, and the publication of the Summary Notice: (a) were implemented in

accordance with the Preliminary Approval Order; (b) constituted the best notice practicable under

the circumstances; (c) constituted notice that was reasonably calculated, under the circumstances,

to apprise Settlement Class Members of (i) the pendency of the Action; (ii) the effect of the

proposed Settlement (including the Releases to be provided thereunder); (iii) Lead Counsel’s

motion for an award of attorneys’ fees and reimbursement of Litigation Expenses; (iv) their right

to object to any aspect of the Settlement, the Plan of Allocation and/or Lead Counsel’s motion for

attorneys’ fees and reimbursement of Litigation Expenses; (v) their right to exclude themselves

from the Settlement Class; and (vi) their right to appear at the Settlement Hearing; (d) constituted

due, adequate, and sufficient notice to all persons and entities entitled to receive notice of the

proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil

Procedure, the United States Constitution (including the Due Process Clause), the Private

Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended (“PSLRA”), and all

other applicable law and rules.

       7.       Fairness, Reasonableness, and Adequacy of the Settlement – The Court has

reviewed the Settlement in light of the factors set forth in Rule 23 of the Federal Rules of Civil

Procedure and Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998), which include the strength

of the plaintiffs’ case; the risk, expense, complexity, and likely duration of further litigation; the




PAGE 5 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
            Case 3:20-cv-00171-AC        Document 53      Filed 05/12/21      Page 6 of 13




risk of maintaining class action status throughout the trial; the amount offered in settlement; the

extent of discovery completed and the stage of the proceedings; the experience and views of

counsel; the presence of a governmental participant; and the reaction of the class members to the

proposed settlement. The Court finds the Settlement is, in all respects, fair, reasonable, and

adequate to the Settlement Class.        Additionally, the record establishes the Settlement was

negotiated at arm’s length and discloses no evidence of collusion.

        8.      The Plan of Allocation – The Plan of Allocation has a reasonable and rational basis

and compensates Settlement Class Members equitably based on the type and extent of their

injuries.

        9.      Final Settlement Approval – Pursuant to, and in accordance with, Rule 23 of the

Federal Rules of Civil Procedure, this Court hereby fully and finally approves the Settlement set

forth in the Stipulation in all respects (including, without limitation: the amount of the Settlement;

the Releases provided for therein; and the dismissal with prejudice of the claims asserted against

Defendants in the Action). The Parties are directed to implement, perform, and consummate the

Settlement in accordance with the terms and provisions contained in the Stipulation.

        10.     Dismissal of Action and Claims – The Action and all of the claims asserted against

Defendants in the Action by Plaintiffs and the other Settlement Class Members are hereby

dismissed with prejudice. The Parties shall bear their own costs and expenses, except as otherwise

expressly provided in the Stipulation.

        11.     Attorney Fees and Expenses – Taking into account all of the circumstances, and

for the reasons described in the Attorney Fees Memo, Class Counsel’s request for attorneys’ fees

equal to one-third of the Settlement amount, in the amount of $1,033,333.33 is reasonable.

Furthermore, costs incurred in the amount of 24,776.41 are reasonable and necessary, especially




PAGE 6 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
        Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21     Page 7 of 13




considering the complexity of this Action.

       12.     Incentive Award to Lead Plaintiff – The requested incentive award of $1,500 for

the Lead Plaintiff is appropriate and reasonable based on applicable factors.

       13.     Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Plaintiffs, and all other Settlement Class Members (regardless of whether

or not any individual Settlement Class Member submits a Claim Form or seeks or obtains a

distribution from the Net Settlement Fund), as well as their respective successors and assigns. The

persons and entities listed on Exhibit 1 hereto are excluded from the Settlement Class pursuant to

request and are not bound by the terms of the Stipulation or this Judgment.

       14.     Releases – The Releases set forth in paragraphs 5-9 of the Stipulation, together

with the definitions contained in Paragraph 1 of the Stipulation relating thereto, are expressly

incorporated herein in all respects.     The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 15 below, upon

the Effective Date of the Settlement, Plaintiff Releasors and each of the other Settlement Class

Members, on behalf of themselves, and their respective heirs, executors, administrators,

predecessors, successors, and assigns in their capacities as such, shall be deemed to have, and by

operation of law and of this Judgment shall have, fully, finally and forever compromised, settled,

released, resolved, relinquished, waived and discharged and dismissed, with prejudice, and agreed

not to institute, maintain or prosecute each and every Released Plaintiffs’ Claim against the

Defendants and the other Defendant Releasees, and shall forever be barred and enjoined without

the necessity of posting a bond from commencing or prosecuting any action or proceeding

asserting any or all of the Released Plaintiffs’ Claims against any of the Defendant Releasees. This




PAGE 7 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
         Case 3:20-cv-00171-AC         Document 53       Filed 05/12/21      Page 8 of 13




Release and injunction expressly extend to all claims covered by the Stipulation and all Plaintiff

Releasors defined therein. This Release shall not apply to any of the Excluded Claims (as that

term is defined in paragraph 1(u) of the Stipulation).

                 (b)    Without further action by anyone, and subject to paragraph 15 below, upon

the Effective Date of the Settlement, Defendant Releasors shall be deemed to have, and by

operation of law and of this Judgment shall have, fully, finally and forever compromised, settled,

released, resolved, relinquished, waived and discharged each and every Released Defendants’

Claim against Plaintiffs and the other Plaintiff Releasees, and shall forever be barred and enjoined

from prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiff

Releasees. This Release shall not apply to any person or entity listed on Exhibit 1 hereto.

                 (c)    Notwithstanding paragraphs 14(a) – (b) above, nothing in this Judgment

shall bar any action by any of the Parties to enforce or effectuate the terms of the Stipulation or

this Judgment.

       15.       Bar Order – Pursuant to the PSLRA, upon the Effective Date of the Settlement, to

the fullest extent permitted by law, all persons shall be permanently enjoined, barred and restrained

from bringing, commencing, maintaining, prosecuting or asserting any claims, actions, or causes

of action for contribution against any of the Defendant Releasees seeking as damages or otherwise

the recovery of all or any part of any liability, judgment or settlement which they pay or are

obligated to pay or agree to pay to any Settlement Class Member arising out of, relating to or

concerning any Released Plaintiffs’ Claims, whether arising under state, federal or foreign law as

claims, cross-claims, counterclaims, third-party claims or otherwise, in any federal, state, or

foreign court, or in any arbitration proceeding, administrative agency proceeding, tribunal, or any

other proceeding or forum. Accordingly, to the full extent provided by the PSLRA, upon the




PAGE 8 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
        Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21     Page 9 of 13




Effective Date of the Settlement, the Court bars all claims for contribution: (i) against the

Defendant Releasees; and (ii) by the Defendant Releasees against any person or entity other than

any person or entity whose liability to the Settlement Class has been extinguished pursuant to the

Stipulation and this Judgment. Any final verdict or judgment obtained by or on behalf of Lead

Plaintiffs or any Plaintiff Releasors shall be reduced as provided by the PSLRA. Notwithstanding

the foregoing and for the avoidance of doubt, nothing in this Paragraph shall preclude, prohibit or

limit in any way the right of any Defendant to indemnification or to make a claim for recovery or

reimbursement under any insurance policy.

       16.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       17.       No Admissions – Neither this Judgment, the MOU, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the MOU and the Stipulation, nor any proceedings taken pursuant to or in connection

with the MOU, the Stipulation and/or approval of the Settlement (including any arguments

proffered in connection therewith):

                 (a)    shall be offered against any of the Defendant Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Defendant Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the

validity of any claim that was or could have been asserted or the deficiency of any defense that has

been or could have been asserted in this Action or in any other litigation, or of any liability,




PAGE 9 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
        Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21      Page 10 of 13




negligence, fault, or other wrongdoing of any kind of any of the Defendant Releasees or in any

way referred to for any other reason as against any of the Defendant Releasees, in any civil,

criminal or administrative action or proceeding, other than such proceedings as may be necessary

to effectuate the provisions of the Stipulation;

               (b)     shall be offered against any of the Plaintiff Releasors, as evidence of, or

construed as, or deemed to be evidence of any presumption, concession or admission by any of the

Plaintiff Releasors that any of their claims are without merit, that any of the Defendant Releasees

had meritorious defenses, or that damages recoverable under the Complaint would not have

exceeded the Settlement Amount or with respect to any liability, negligence, fault or wrongdoing

of any kind, or in any way referred to for any other reason as against any of the Plaintiff Releasors,

in any civil, criminal or administrative action or proceeding, other than such proceedings as may

be necessary to effectuate the provisions of the Stipulation; or

               (c)     shall be construed against any of the Releasees as an admission, concession,

or presumption that the consideration to be given under the Settlement represents the amount

which could be or would have been recovered after trial; provided, however, that the Parties and

the Releasees and their respective counsel may refer to this Judgment and the Stipulation to

effectuate the protections from liability granted hereunder and thereunder or otherwise to enforce

the terms of the Settlement.

       18.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation

Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion




PAGE 10 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
        Case 3:20-cv-00171-AC          Document 53       Filed 05/12/21      Page 11 of 13




to approve the Plan of Allocation; (e) any motion to approve the Class Distribution Order; (f) the

Settlement Class Members for all matters relating to the Action; and (g) the voluntary dismissal of

the Dismissed King Claims.

        19.    Separate Orders – Separate orders shall be entered regarding approval of a plan

of allocation and the motion of Lead Counsel for an award of attorneys’ fees and reimbursement

of Litigation Expenses. Such orders shall in no way affect or delay the finality of this Judgment

and shall not affect or delay the Effective Date of the Settlement.

        20.    Modification of the Agreement of Settlement – Without further approval from

the Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments

or modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement

that: (a) are not materially inconsistent with this Judgment; and (b) do not materially limit the

rights of Settlement Class Members in connection with the Settlement. Without further order of

the Court, Plaintiffs and Defendants may agree to reasonable extensions of time to carry out any

provisions of the Settlement.

        21.    Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be

vacated, rendered null and void and be of no further force and effect, except as otherwise provided

by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead Plaintiffs, the

other Settlement Class Members and Defendants, and the Parties shall revert to their respective

positions in the Action as of August 14, 2020, as provided in the Stipulation.

\\\\\

\\\\\

\\\\\




PAGE 11 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
        Case 3:20-cv-00171-AC         Document 53       Filed 05/12/21   Page 12 of 13




                                            Judgment

       22.     Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.

       SO ORDERED this 12th day of May, 2021.


                                                          JOHN V. ACOSTA
                                                     United States Magistrate Judge




PAGE 12 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
       Case 3:20-cv-00171-AC          Document 53     Filed 05/12/21   Page 13 of 13




                                          Exhibit 1

  [List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]



Carmen A. Cerza

Leslie Cornett

Nancy A. Gay Revocable Trust

Rio Tinto Staff Superannuation Fund

Societe Generale

Catherine Curtain

Mark Mirabile

Jules V. Nix

Roland Shaw




PAGE 13 – ORDER AND JUDGMENT APPROVING CLASS ACTION SETTLEMENT
